Citation Nr: 1631556	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  12-12 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

3.  Entitlement to service connection for hearing loss.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri: a November 2010 rating decision, which granted service connection for PTSD and assigned a 10 percent rating, effective December 24, 2008, and a 30 percent rating, effective October 26, 2010; and a March 2015 rating decision, which, in pertinent part, denied service connection for hearing loss and tinnitus.  

The Board notes that although the Veteran requested a Board hearing in his May 2012 VA Form 9, he subsequently withdrew his request for a hearing in a May 2012 statement.  Therefore, with respect to the issue of entitlement to an increased rating for service-connected PTSD, the Board considers the Veteran's request for a Board hearing withdrawn pursuant to 38 C.F.R. § 20.702(e).  

During the pendency of the appeal, the RO, in a May 2012 rating decision, granted an increased evaluation of 30 percent for the Veteran's PTSD, effective December 24, 2008, the date of the Veteran's request to reopen his claim of entitlement to service connection for PTSD.  As the grant of a 30 percent rating does not constitute a full grant of the benefit sought, the increased rating issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims held, in substance, that every claim for a higher disability rating includes a claim for a TDIU where a veteran asserts that his service-connected disability prevents him from working.  In this case, the record raises a TDIU issue; according to a January 2009 VA Form 21-527, Income-Net Worth and Employment Statement, the Veteran provided that he last worked in May 2008, and in a March 2013 statement, the Veteran indicated that due to concentration issues associated with his service-connected PTSD, he "can't stay on a job."  Accordingly, the Board has characterized the issues on appeal so as to include a claim of entitlement to a TDIU.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran contends that he is entitled to an increased rating for service-connected PTSD and to service connection for bilateral hearing loss and tinnitus.  As noted in the Introduction, the record also raises the issue of entitlement to a TDIU.  Before a decision can be reached on the Veteran's claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Under VA's duty to assist, it must provide a medical examination or obtain a medical opinion if necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to increased rating claims, while the mere passage of time does not render inadequate an examination that was otherwise adequate for rating purposes when it was prepared, a new examination is appropriate when the record indicates that the disability in question has undergone an increase in severity since the last examination.  See 38 C.F.R. § 3.326; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  

The Board observes that the Veteran was last afforded a VA PTSD examination in October 2010.  The examiner gave a diagnosis of chronic PTSD and assigned a Global Assessment of Functioning score of 46.  According to the examination report, the Veteran exhibited symptoms such as recurrent, distressing recollections and dreams, avoidance behaviors, diminished interest or participation in significant activities, feelings of detachment or estrangement from others, restricted range of affect, sense of foreshortened future, difficulty sleeping and concentrating, hypervigilance, and exaggerated startle response.  

As noted above, in a March 2013 statement, the Veteran suggested that due to his PTSD, he was unable to work.  In a July 2016 brief, the Veteran's representative asserted that the severity of the Veteran's PTSD has increased since the October 2010 VA examination, and therefore, a new examination is needed to determine the current severity of his PTSD.  Given the passage of time since the previous VA examination, in addition to the Veteran's and his representative's contentions regarding possible worsening of his service-connected PTSD, the Board finds that a new VA examination is necessary to determine the current nature and severity of the Veteran's PTSD prior to adjudicating his claim for an increased rating.  See 38 C.F.R. §§ 3.159(c)(4), 3.326; Snuffer, 10 Vet. App. at 403.  

A remand is also necessary to obtain records in the custody of a federal agency, specifically, the Social Security Administration (SSA).  As set forth in an April 2010 statement from the Veteran, he receives disability benefits from SSA.  In the case of federal records, VA's duty to assist requires it to make as many requests as necessary to secure relevant federal records.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2) (stating that VA will end its efforts to obtain federal records only if it concludes that the records sought do not exist or that further efforts to obtain those efforts would be futile).  Accordingly, a remand is necessary to obtain and associate with the Veteran's claims file any SSA decisions awarding or denying benefits to the Veteran, in addition to the records upon which SSA based any decision.  

As set forth in the Introduction, the Board has determined that a claim for a TDIU is part of the Veteran's pending increased rating claim.  However, VA has not sent the Veteran notice in compliance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Board therefore finds that the issue of entitlement to a TDIU must be remanded for appropriate notice and development.  

The Board must also remand the Veteran's case for the RO to issue a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (providing that the Board must remand a matter when VA fails to issue an SOC after a claimant files a timely notice of disagreement).  In a March 2015 rating decision, the RO denied service connection for hearing loss, tinnitus, and liver cell carcinoma.  The Veteran subsequently filed a notice of disagreement in April 2015, in which he indicated that he disagreed with the RO's decision with respect to his claims of entitlement to service connection for hearing loss and tinnitus.  Based on a review of the record, the RO has not issued an SOC with respect to these issues.  Therefore, a remand is necessary for the RO to issue an SOC to the Veteran so that he may perfect any appeals of these issues by submitting a timely substantive appeal.  See Manlincon, 12 Vet. App. at 240-41; Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

The Board notes that VA treatment records were last associated with the Veteran's claims file in March 2015.  On remand, the AOJ should obtain and associate with the Veteran's claims file any outstanding VA or private medical records pertaining to the instant claims.  See 38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c)(1)-(2).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to specifically include VA treatment records dated after March 18, 2015, in addition to VA vocational rehabilitation service records, if any.  Follow the procedures for obtaining the records as set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	Perform an SSA inquiry to determine whether there are any records that exist but have not yet been associated with the claims file, to include any administrative decision(s) on any application for SSA disability benefits and all underlying medical records in SSA's possession.  If the search for such records yields negative results, the claims file must be properly documented as to the unavailability of these records.  Associate all SSA inquiries, records requests, and responses received with the claims file.  

3.	After completing the development requested in numbers (1) and (2), afford the Veteran a VA examination with an appropriate medical examiner to determine the current nature and severity of his service-connected PTSD.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  

All tests and studies deemed necessary by the examiner should be performed, and the examination report should comply with all appropriate protocols for rating PTSD.  

The examiner should also address the occupational and social impairment associated with the Veteran's PTSD, even if he is retired or otherwise not currently working.  

A complete rationale should be provided for any opinion expressed.  The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

4.	Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A are fully complied with and satisfied with respect to the issue of entitlement to a TDIU pursuant to 38 C.F.R. § 4.16.  

5.	After completing the development requested above, readjudicate the issue of entitlement to an increased rating for service-connected PTSD and adjudicate the claim for TDIU.  If the benefits sought are not granted in full, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case and afford an opportunity to respond.  The claims file should then be returned to the Board for further appellate review.  

6.	Issue a Statement of the Case pertaining to the Veteran's claims of entitlement to service connection for hearing loss and tinnitus.  The Veteran is advised that the Board will only exercise appellate jurisdiction over these claims if he perfects a timely appeal of them.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

